Opinion issued April 15, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00105-CV
                          ———————————
  JOE ANTHONY BEAMES, PERSONAL REPRESENTATIVE OF THE
          ESTATE OF DEBORAH KAY DAVIS, Appellant
                                      V.
                 EDWIN HOWARD HOOKS, JR., Appellee


                   On Appeal from the 98th District Court
                            Travis County, Texas
                   Trial Court Case No. D-1-GN-07-003482


                         MEMORANDUM OPINION

      Appellant, Joe Anthony Beames, Personal Representative of the Estate of

Deborah Kay Davis, has filed an unopposed motion to consolidate this appeal into

appellate cause number 01-14-00103-CV, Joe Anthony Beames, Personal

Representative of the Estate of Deborah Kay Davis v. Edwin Howard Hooks, Jr.,
for all purposes. In appellate cause number 01-14-00103-CV, appellant filed a

notice of appeal challenging the trial court’s order dismissing appellant’s case. In

appellate cause number 01-14-00105-CV, appellant filed a notice of appeal

challenging the trial court’s order denying appellant’s motion to reinstate.

Appellant asserts that the Court may review in the same appeal whether the trial

court erred in dismissing appellant’s case and whether the trial court erred in

denying appellant’s motion to reinstate. See, e.g., Mohammed v. Host Hotels &

Resorts, L.P., No. 05-12-00818-CV, 2013 WL 3771355 (Tex. App.—Dallas July

15, 2013, no pet.) (court addressed whether trial court abused its discretion in

dismissing appellant’s case and in denying appellant’s motion to reinstate).

      The Court grants appellant’s motion and consolidates appellate cause

number 01-14-00103-CV and appellate cause number 01-14-00105-CV for all

purposes. The issues, records, and documents filed in appellate cause number 01-

14-00105-CV are consolidated into appellate cause number 01-14-00103-CV. The

consolidated appeal shall proceed under appellate cause number 01-14-00103-CV,

and appellate cause number 01-14-00105-CV is dismissed. See Berger v. Flores,

Nos. 03-10-00874-CV, 03-12-00415-CV, 2012 WL 4477405, at *1 (Tex. App.—

Austin Sept. 28, 2012, no pet.); BBG Group, L.L.C. v. MBI Global, L.L.C., No. 14-

12-00247-CV, 2012 WL 3241557, at *1 (Tex. App.—Houston [14th Dist.] Aug. 9,




                                         2
2012, no pet.). Briefing will proceed under the briefing deadlines in appellate

cause number 01-14-00103-CV. See TEX. R. APP. P. 38.6.

      Accordingly, we dismiss this appeal. We dismiss all other pending motions

as moot.

                                PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                        3